Citation Nr: 1821241	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-40 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to January 2011.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in June 2017.  The hearing transcript has been associated with the claims file.

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  At the June 2017 hearing, the Veteran testified that he had circulatory issues with the fingers and toes.  The Board notes that the service records reveal similar histories and an assessment of Reynaud's Syndrome.  The Veteran should be provided with the appropriate claim form in order to submit an application to for service connection if he desires.


FINDINGS OF FACT

1.  The Veteran does not have neuropathy or objective indications of a neuropathic deficit.  

2.  The reported sleep impairment has been attributed to the service-connected psychiatric disability.  

3.  The Veteran does not have hearing loss, as defined by VA.

4.  The Veteran's tinnitus began during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C. § 1110, 1117, 1118 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for sleep impairment have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is a Persian Gulf Veteran.  Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The symptoms must be manifest to a degree of 10 percent or more.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds service connection is not warranted for peripheral neuropathy.  The Board has carefully reviewed the evidence of record but finds no diagnosis of peripheral neuropathy and no objective findings of neuropathic abnormality, and the Veteran has not reported the existence of outstanding records pertaining to the reported peripheral neuropathy.  Notably, clinical testing consistently reveals normal objective findings regarding the neurological system.  See, e.g., May and December 2013 VA examination records.  Although the Veteran has reported feelings of numbness, numbness is not an objective indication of chronic disability based on which service connection can be granted under 38 C.F.R. § 3.317; it is not capable of independent verification.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service connection is not warranted for sleep impairment.  The record documents that the Veteran's sleep impairment has been attributed to the service-connected psychiatric disability and was considered when determining the proper rating for the service-connected psychiatric disability.  See, e.g., October 2017 rating decision.  This consideration was appropriate as the General Rating Formula for Rating Mental Disorders discusses sleep impairment in its criteria.  38 C.F.R. § 4.130 (2017).  The record does not reveal any diagnosis of an independent sleep disorder, such as sleep apnea, and the Veteran has not contended that such a diagnosis has been rendered.  Thus, the claim must be denied.

Service connection is not warranted for hearing loss.  The Board has carefully reviewed the evidence of record but finds the probative evidence indicates that the Veteran does not have hearing loss, as defined by VA.  The record does not reveal any medical finding or diagnosis of hearing loss, as defined by VA.  Notably, VA evaluation in May 2013 and March 2016 report that the Veteran had "normal" hearing, as defined by VA.  The Veteran has not reported any outstanding records which could document hearing loss, as defined by VA.  Even accepting as competent and credible the Veteran's report that he has hearing loss, his statements do not establish the presence of a disability for VA purposes.  His own lay opinion pales in comparison to the objective medical evidence.  Accordingly, service connection is not warranted for hearing loss.

Service connection is warranted for tinnitus.  The record suggests that the Veteran was exposed to noise in service, and he has competently reported tinnitus since service.  See, e.g., May 2013 VA examination record; June 2017 hearing transcript.  The Veteran has never reported a postservice onset of the tinnitus.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for tinnitus.  



ORDER

Service connection for peripheral neuropathy is denied.  

Service connection for sleep impairment is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


